

SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 22nd day of July, 2020, by and between SILICON VALLEY BANK
(“Bank”) and LIMELIGHT NETWORKS, INC., a Delaware corporation (“Borrower”) whose
address is 1465 North Scottsdale Road, Suite 400, Scottsdale, Arizona 85257.
RECITALS
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of November 2, 2015, as amended by that certain First Loan Modification
Agreement dated as of March 30, 2016, as further amended by that certain Second
Loan Modification Agreement dated as of October 25, 2016, as further amended by
that certain Third Amendment to Loan and Security Agreement dated as of October
17, 2017, as further amended by that certain Fourth Amendment to Loan and
Security Agreement dated as of February 27, 2018, and as further amended by a
certain Fifth Amendment to Loan and Security Agreement dated as of April 22,
2020 (the “Fifth Amendment”) (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
        NOW, THEREFORE, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Amendments to Loan Agreement.
2.1 Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is hereby
amended by deleting “.” where it appears at the end thereof and inserting in
lieu thereof the following text:
1



--------------------------------------------------------------------------------



“; (k) constituting payments or deliveries in respect of Convertible Notes to
the extent permitted pursuant to Section 8.10; (l) constituting payments in
connection with the entry into one or more Permitted Bond Hedge Transactions
with a portion of the proceeds from the sale of the 2020 Convertible Notes,
provided that such payments are made substantially concurrently with the
issuance of Convertible Notes and (m) the unwinding, settlement or termination
of any Permitted Bond Hedge Transaction.”


2.2 Section 8 (Events of Default). Section 8 of the Loan Agreement is hereby
amended by (i) deleting “.” where it appears at the end of Section 8.9 and
inserting in lieu thereof “; or” and (ii) inserting the following new Section
8.10 appearing immediately after Section 8.9:
“ 8.10 Indenture.  Any of the following occurs with respect to Borrower’s
Indebtedness pursuant to the Indenture: (a) Borrower makes any payment with
respect to such Indebtedness, provided that, so long as no Event of Default has
occurred or would result therefrom, Borrower may (1) make semi-annual interest
payments on the Convertible Notes at a per annum rate of interest not to exceed
four percent (4.0%), (2) deliver shares of common stock (and cash in lieu of
fractional shares) and/or cash (with the amount of such cash or such combination
determined by reference to the market price of such common stock or such other
securities) and/or Convertible Notes of a new series in connection with any
conversion or exchange of Convertible Notes, provided that if Borrower pays cash
(other than cash in lieu of fractional shares) to a Holder (as defined in the
Indenture and as hereinafter used) of the Convertible Notes in connection with
any such conversion or exchange, each of (A) after giving pro forma effect to
any such payment of cash pursuant to this clause (2), Borrower shall be in
compliance with the financial covenant set forth in Section 6.9(d) hereof as of
the end of month immediately prior to the month in which such payment is made,
(B) to the extent that the aggregate amount of cash payable to Holders of
Convertible Notes upon conversion or exchange of any Convertible Notes
(excluding any required payment of interest with respect to such Convertible
Notes and excluding any payment of cash in lieu of a fractional share due upon
conversion thereof) exceeds (x) the aggregate principal amount of the
Convertible Notes being converted or exchanged, plus (y) any payments received
by Borrower pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction, the payment of such excess cash shall
constitute a distribution subject to the limitations of Section 7.7(a) and (C)
Borrower shall have delivered to Bank a certificate in form and substance
reasonably satisfactory to the Bank evidencing compliance with clauses (A) and
(B); and (3) cash payments in respect of redemptions of Convertible Notes
provided that such cash payments are no greater than an amount equal to one
hundred percent (100.0%) of the aggregate principal amount of Convertible Notes
redeemed plus accrued and unpaid interest in respect thereof, provided that,
after giving pro forma effect to any payment pursuant to this clause (3),
Borrower shall be in compliance with the financial covenant set forth in Section
6.9(d) hereof as of the end of month immediately
2



--------------------------------------------------------------------------------



prior to the month in which such payment is made and Borrower shall have
delivered to Bank a certificate in form and substance reasonably satisfactory to
the Bank evidencing compliance with that covenant; (b) Borrower grants, or any
party otherwise obtains, a Lien on any assets of Borrower to secure all or any
Indebtedness under the Indenture; (c) there occurs and is continuing any event
of default (however so defined) under the Indenture (after giving effect to all
applicable cure periods); (d) Borrower receives notice that any Holder is
exercising its rights to require Borrower to repurchase Convertible Notes (it
being understood that any Holder’s election to convert Convertible Notes into
common stock (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) shall not constitute
notice that such Holder is exercising its rights to require Borrower to
repurchase Convertible Notes); or (e) the Trustee (as defined in the Indenture
and as hereinafter used) or any Holder or any other Person acting on behalf of
the Trustee or any Holder exercises any remedy in respect of the Indenture with
respect to any property of Borrower, accelerates all or any portion of the
Indebtedness under the Indenture, or commences, or causes to commence,
prosecutes or participates in any administrative, legal or equitable action
against Borrower in respect of the Indenture.”
2.3 Section 13 (Definitions). The definition of “Permitted Distributions” in
Section 13.1 is hereby amended by (i) deleting “.” where it appears at the end
thereof and inserting in lieu thereof “;” and (ii) inserting the following new
text appearing at the end of such definition:
“ (j) any payment in respect of, or the redemption, purchase or retirement of,
Convertible Notes, to the extent permitted pursuant to Section 8.10; and
        (k) the unwinding, settlement or termination of any Permitted Bond Hedge
Transaction.”


2.4 Section 13 (Definitions). The definition of “Permitted Indebtedness” in
Section 13.1 is hereby amended by (i) deleting “.” where it appears at the end
thereof and inserting in lieu thereof “; and” and (ii) inserting the following
new text appearing at the end of such definition:
“ (n) unsecured Indebtedness pursuant to the Indenture in an aggregate original
principal amount not to exceed Two Hundred Million Dollars ($200,000,000.00) at
any time, provided that such Indebtedness has a stated final maturity no earlier
than May 1, 2023 and shall not be subject to any conditions that could result in
such stated final maturity occurring on a date earlier than May 1, 2023 (it
being understood that (i) a Holder’s option to convert any such Indebtedness
into, or exchange any such Indebtedness for, common stock (and cash in lieu of
fractional shares) and/or cash (in an amount determined by reference to the
price of such common stock), (ii) a Holder’s option to require Borrower to
repurchase such Indebtedness in connection with a change of control transaction
or other
3



--------------------------------------------------------------------------------



fundamental change, (iii) Borrower’s right to redeem such Indebtedness and (iv)
the Holders’ or trustee’s ability to accelerate such Indebtedness in connection
with an event of default (or the potential for an automatic acceleration in
connection with bankruptcy, insolvency or reorganization events), shall, in any
such case, not constitute a condition that could result in such stated final
maturity of such Indebtedness occurring on a date earlier than May 1, 2023);”


2.5 Section 13 (Definitions). The definition of “Permitted Investments” in
Section 13.1 is hereby amended by (i) deleting “.” where it appears at the end
thereof and inserting in lieu thereof “;” and (ii) inserting the following new
text appearing at the end of such definition:
“ (m) Investments in Convertible Notes resulting from the repurchase, exchange,
conversion, redemption or other acquisition of Convertible Notes, in any case,
to the extent permitted pursuant to Section 8.10; and
(n) Investments consisting of Permitted Bond Hedge Transactions.”
2.6 Section 13.1 (Definitions). The definition of “Subordinated Debt” is deleted
in its entirety and replaced with the following:
“ “Subordinated Debt” is indebtedness incurred by Borrower subordinated to all
of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank. For clarity, notwithstanding anything to the contrary in
this Agreement, the Indebtedness pursuant to the 2020 Convertible Notes shall
not constitute Subordinated Debt.”
2.7 Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:
“ “Convertible Notes” means notes issued by Borrower in a public offering, Rule
144A or other private placement that are convertible into common stock of
Borrower (or other securities or property following a merger event or other
change of the common stock of Borrower), cash or any combination thereof,
including, without limitation, the convertible senior notes to be issued by
Borrower on or before August 14, 2020 (including any convertible senior notes
issued thereafter in connection with any customary greenshoe option) (the “2020
Convertible Notes”).”
“ “Indenture” means that certain Indenture to be dated as of on or before August
14, 2020 executed by and between Borrower, as issuer, and U.S Bank National
Association, as trustee, relating to the 2020 Convertible Notes, as supplemented
from time to time.”
4



--------------------------------------------------------------------------------



“ “Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of Borrower) purchased by Borrower in connection with the
issuance of Convertible Notes and settled in common stock of Borrower (or such
other securities or property), cash or a combination thereof (such amount of
cash determined by reference to the price of Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of Borrower; provided that (a) the aggregate purchase price for such
Permitted Bond Hedge Transaction does not exceed the net cash proceeds received
by Borrower from the sale of the Convertible Notes in connection with which such
Permitted Bond Hedge Transaction was purchased, (b) the other terms, conditions
and covenants of each such transaction shall be such as are customary for
transactions of such type (as determined by Borrower in good faith), and (c) any
payments by Borrower in respect of such Permitted Bond Hedge Transaction shall
only be permitted to the extent permitted under Section 7.1.”
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
5



--------------------------------------------------------------------------------



4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Ratification of Perfection Certificate. Except as set forth on Schedule 2 to
the Fifth Amendment, Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of November 2, 2015, and acknowledges, confirms and agrees
that the disclosures and information Borrower provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8. Intentionally omitted.
9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment to the extent an invoice is delivered to Borrower
on or prior to the date of this Amendment.
6



--------------------------------------------------------------------------------



[Signature page follows.]





7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



BANKBORROWER


SILICON VALLEY BANK




By:  __/s/ Kyle Larrabee__________
Name: ___Kyle Larrabee_________
Title: ___Vice President __________


LIMELIGHT NETWORKS, INC.




By:  __/s/ Daniel Boncel__________
Name: ___Daniel Boncel_________
Title: ___Chief Accounting Officer_




